            Case 5:20-cv-01039-DAE Document 1 Filed 09/02/20 Page 1 of 19
                  20-1039


                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN OF TEXAS
                             SAN ANTONIO DIVISION

JON UTSA DOE,                    §
     PLAINTIFF                   §
V.                               § CIVIL ACTION NO. ________________
                                 §
UNIVERSITY OF TEXAS AT           §
SAN ANTONIO AND ERIC BREY        §
      DEFENDANTS                 §
____________________________________________________________

                            PLAINTIFF’S ORIGINAL COMPLAINT

         COMES NOW, Plaintiff JON UTSA DOE to hereby file “Plaintiff’s Original

Complaint” (“Complaint”) and in support would show this Honorable Court the

following.

                                      PREAMBLE

           INTERNATIONALLY RECOGNIZED SCHOLAR AND EXPERT
                      THROWN AWAY LIKE TRASH

       Plaintiff Jon was an Associate Professor and Director of the Chemical
Engineering program with UTSA (defined hereafter). Notwithstanding Plaintiff’s
stellar reputation and years of experience in the field, Defendant pursued a
deliberate path of discrimination, harassment, stalking, and retaliation because of
Jon’s national origin, age, gender, religion and exercise of Jon’s protected right
to speak that resulted in Plaintiff being harassed, targeted, intimidated,
discriminated and retaliated against, and ultimately defamation and violation of
Jon’s constitutional rights after ejecting Jon from campus without providing
reasons and ruining Jon’s professional reputation. Following a well-planned and
implemented path to force Plaintiff to resign, Jon refused and faced the ultimate
retaliation and was terminated and banned from campus. Plaintiff seeks redress
of this Court for equitable relief and damages.


PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.02                                                                  23
            Case 5:20-cv-01039-DAE Document 1 Filed 09/02/20 Page 2 of 19




                                  A. NATURE OF SUIT

         1.       Plaintiff Jon was the victim of systematic and ongoing discrimination

in, and ultimately the Suspension (defined hereafter) from Jon’s workplace based on

Jon’s national origin, religion, age, and gender, as to Jon’s protected right of

expression to speak, as well as in retaliation for or in an effort to suppress Jon’s

exercise of rights under the First Amendment of the United States Constitution.

These acts of discrimination caused, contributed to, and maintained a hostile

workplace environment in addition to being actionable in and of themselves, but also

lead to the termination of Jon by Defendant UTSA (hereafter defined), under the

direction of Defendant Frey (defined hereafter). Plaintiff Jon attempted many times

to have Defendant UTSA stop the discrimination, targeting, and retaliation, but

Defendant failed and refused to do so. Plaintiff Jon exercised Jon’s right to file a

complaint with the United States Equal Employment Opportunity Commission (the

“EEOC”) and now seeks judicial redress in accordance with various statutory

remedies available to Jon.

         2.       Plaintiff Jon now files this original action for damages and equitable

relief pursuant to:

                  (a)   42 U.S.C. §§2000e et seq., being Title VII of the Civil
                        Rights Act of 1964, as amended by the Civil Rights Act
                        of 1991, as well as 28 U.S.C. §1343;

                  (b)   29 U.S.C.S. §623(a)(1) et seq being the Age
                        Discrimination in Employment Act; and
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.02                                                                       23
            Case 5:20-cv-01039-DAE Document 1 Filed 09/02/20 Page 3 of 19




                  (c)   42 U.S.C. § 1983 with regards to:

                        (i)     Defendants’ violations of the laws of the United
                                States;

                        (ii)    Defendants’ denial (under the color of law) of
                                Plaintiff Jon’s equal protection, procedural due
                                process violations, and substantive due process
                                rights granted by the Fourteenth Amendment to the
                                U.S. Constitution;

                        (iii)   Defendants’ denial (under the color of law) of
                                Plaintiff Jon’s freedom of expression and assembly
                                rights granted by the First Amendment to the U.S.
                                Constitution.

                                        B. PARTIES

         3.       Plaintiff JON UTSA DOE (“Jon”) is an individual residing in the State

of Texas. Plaintiff Jon is a US Muslim Egyptian immigrant with middle eastern

features who resides in the State of Texas. Jon has dedicated Jon’s life to the field of

Biomedical and Chemical Engineering and is an expert in the field.

         4.       Because of the privacy issues involved in this matter, Jon is hereby

exercising Jon’s rights to proceed with this matter anonymously.

         5.       The need to protect the identity of Plaintiff Jon does not hinder the

defense of this matter by Defendant UTSA, for the facts are well known to the

Defendant UTSA. When applying the applicable tests (created by jurisprudence




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.02                                                                       23
            Case 5:20-cv-01039-DAE Document 1 Filed 09/02/20 Page 4 of 19




applicable to this Court) to balance the needed protection of privacy versus any

inconvenience to a defendant, the protection of Jon’s privacy prevails.

         6.       At such time as the Court might agree on procedures designed to protect

the privacy of Plaintiff Jon, Jon’s identity shall be disclosed.

         7.       Defendant UTSA is a public university formed under the laws of the

State of Texas, operates under the authority of the State of Texas, and may be served

with process herein by personal delivery to Defendant UTSA as follows upon its

president:

                     UNIVERSITY OF TEXAS AT SAN ANTONIO
                          ATTN: DR. TAYLOR EIGHMY
                          OFFICE OF THE PRESIDENT
                              ONE UTSA CIRCLE
                          SAN ANTONIO, TEXAS 78249

         8.       Defendant Dr. Eric Brey (“Brey”) is an individual employed by

Defendant UTSA as the Chair of the Department of Biomedical Engineering, being

Plaintiff Jon’s department, and may be personally served with process at his place

of employment as follows:

                               DR. ERIC BREY
                    UNIVERSITY OF TEXAS AT SAN ANTONIO
                  DEPARTMENT OF BIOMEDICAL ENGINEERING
                      APPLIED ENGINEERING BUILDING
                                ROOM 1.102
                               One UTSA Circle
                         SAN ANTONIO, TEXAS 78249




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.02                                                                        23
            Case 5:20-cv-01039-DAE Document 1 Filed 09/02/20 Page 5 of 19




                                C. JURISDICTION and VENUE

         9.       The original jurisdiction of this Court is in accordance with 28 U. S. C.

§ 1331 as involving a federal question proceeding arising under:

                  (a)   42 U.S.C. §§2000e et seq., being Title VII of the Civil
                        Rights Act of 1964, as amended by the Civil Rights Act
                        of 1991, as well as 28 U.S.C. §1343 (“Title VII”);

                  (b)   29 U.S.C.S. §623(a)(1) et seq being the Age
                        Discrimination in Employment Act (“ADEA”) and

                  (c)   42 U.S.C. § 1983 (“Section 1983”) with regards to:

                        (i)      Defendants’ violations of the laws of the United
                                 States;

                        (ii)     Defendants’ denial (under the color of law) of
                                 Plaintiff Jon’s equal protection, procedural due
                                 process violations, and substantive due process
                                 rights granted by the Fourteenth Amendment to the
                                 U.S. Constitution; and

                        (iii)    Defendants’ denial (under the color of law) of
                                 Plaintiff Jon’s freedom of expression and assembly
                                 rights granted by the First Amendment to the U.S.
                                 Constitution.

         10.      Venue is proper in the Western District of Texas (San Antonio

Division) because Defendant UTSA operates its schools in, and from, San Antonio

in Bexar County, Texas, which is also where the underlying events occurred. Bexar

County is within the Western District of Texas.




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.02                                                                          23
            Case 5:20-cv-01039-DAE Document 1 Filed 09/02/20 Page 6 of 19




                             D. FACTUAL BACKGROUND

                                        WHO IS JON?

         11.      Plaintiff Jon is a male, over the age of 40, U.S. Muslim Egyptian

immigrant with middle eastern features.

         12.      Plaintiff Jon is an internationally recognized scholar and world expert

in the field of Nanotechnology who moved to UTSA in the fall of 2017 in the

position of Associate Professor and Director of the new Chemical Engineering

program.

         13.      Plaintiff Jon brought nine years of experience working for Laser

Dynamics Laboratory which was ranked #4 in the world among academic chemistry

research labs by Times Higher Education.

         14.      Plaintiff Jon brought widespread recognition to Defendant UTSA in the

form of scholarly publications, public outreach, and speaking engagements and

made major contributions in establishing the new Chemical Engineering program

through speaking and recruitment activities, designing the Chemical Engineering lab

on campus, and serving on hiring committees including Chair of Search Committee

for hiring two faculty members in the Department of Biomedical Engineering and

Chemical Engineering.

         15.      Plaintiff Jon is a prolific scholar with over 105 published articles and

between 2017-2019 authored 12 papers in prestigious scientific journals bringing the

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.02                                                                         23
            Case 5:20-cv-01039-DAE Document 1 Filed 09/02/20 Page 7 of 19




Defendant UTSA recognition and improved its reputation through Jon’s writing and

presentations around the nation.

         16.      Additionally, Plaintiff Jon had a far outreaching impact from 2017-

2019 through the mentorship of six graduate students, two postdoctoral fellows, and

twelve undergraduate students resulting in awards for several of those he mentored

and a letter of congratulations to the President of Defendant UTSA.

         17.      Plaintiff Jon performed the above described work for Defendant UTSA

under a written agreement with Defendant UTSA (the “Contract”).

                                  WHO ARE DEFENDANTS

         18.      As stated, Defendant UTSA is a public university formed under the

laws of the State of Texas and operates under the authority of the State of Texas.

         19.      As part of its funding, Defendant UTSA receives grants and other funds

from the United States government.

         20.      As stated, Defendant Brey was Plaintiff Jon’s Department Chair and is

the individual responsible for Jon’s removal from Jon’s employment.

                        Defendants’ Wrongful Actions towards Jon

         21.      Most unfortunately for Plaintiff Jon, Defendant UTSA also used its

financial resources to finance the discrimination, harassment, stalking, and

retaliation of Jon as a result of Jon’s national origin, gender, age, and religion.




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.02                                                                       23
            Case 5:20-cv-01039-DAE Document 1 Filed 09/02/20 Page 8 of 19




Defendant Brey was the specific individual who spearheaded the discrimination

against Jon.

         22.      Plaintiff Jon was an easy target for discriminatory practices because Jon

is a male, over the age of 40, U.S. Muslim Egyptian immigrant with middle eastern

features. The discrimination as to Jon was evident as Jon was not offered equal pay

and compensation by Dr. Browning as an Associate Professor with more job

responsibility for $500,000.00 while an American Assistant Professor with lesser

qualifications was offered $700,000.00.

         23.      Plaintiff Jon was also denied earned financial research incentives and

summer salary and even had a grant, that Jon obtained, taken away from Jon

including all Jon’s propriety data.

         24.      Plaintiff Jon was routinely given less prestigious job assignments than

younger, female, and non-Egyptian staff was given, and, never given the promised

assignment as Director of the Chemical and Engineering program.

         25.      Plaintiff Jon was denied access and ability to conduct research and

teach and was denied rights to control Jon’s start-up fund offered to Jon during Jon’s

appointment which prevented Jon from successfully completing Jon’s job duties.

         26. Plaintiff Jon was blacklisted from obtaining employment elsewhere as

Defendants made false negative statements about Jon to a potential employer.




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.02                                                                          23
            Case 5:20-cv-01039-DAE Document 1 Filed 09/02/20 Page 9 of 19




         27.      Plaintiff Jon endured religious discrimination within Defendants’

department as meetings were convened every Friday knowing Plaintiff Jon was at

mosque.

         28. Plaintiff Jon began to be targeted and endure retaliation and threats after

Plaintiff Jon nominated Dr. Browning to join an advisory board for the British

University in Egypt in October 2017, however, was later terminated from her

appointment.

         29.      This retaliation worsened in January 2018 after Plaintiff Jon refused to

comply with Defendants faculty for the college of engineering requests to act in such

a way that would be in violation of federal regulations for hiring.

         30.      After Plaintiff Jon refused Defendants’ requests to act in an unlawful

manner, Dr. Eric Brey never appointed Jon to a search committee again. Plaintiff

Jon voiced concerns regarding discrimination and harassment numerous times to Dr.

Ong and Dr. Browning, all to no avail.

         31.      In November of 2018, Plaintiff Jon requested to move from the College

of Engineering to the College of Science citing a hostile work environment but

Defendant UTSA’s staff member Dr. Browning intercepted the request and

threatened Jon with termination.

         32.      Retaliation continued as Plaintiff Jon was blocked from performing

Jon’s duties and employment activities as director of the program and pressured and

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.02                                                                         23
           Case 5:20-cv-01039-DAE Document 1 Filed 09/02/20 Page 10 of 19




harassed by Defendant Dr. Brey to surrender Jon’s responsibility as director to Dr.

Brey.

         33.      Plaintiff Jon repeatedly expressed concerns to Dr. Browning about the

pattern of harassment and retaliatory actions of Defendant Dr. Brey but complaints

were ignored and not investigated.

         34.      In a bid to run Plaintiff Jon off the campus, certain staff members of

Defendant UTSA (including Defendant Dr. Brey) cooked-up conspiracies and lies

(“falsehoods”) against Jon in September of 2019.

         35.      Plaintiff Jon was discriminated against as Jon’s request to investigate

Jon’s complaints as discriminatory and retaliatory were stalled.

         36.      Plaintiff Jon was told by Defendant UTSA staff members Ms. Wanda

Boller and Mr. Venu Nair that Jon was restricted from speaking to UTSA students,

staff, and faculty and denied Jon’s request to submit grants Jon had been working on

for months.

         37.      Plaintiff Jon was also told Jon may not define himself as working for

Defendant UTSA in a job interview and was placed on administrative leave during

an investigation.

         38.      During said administrative leave, Plaintiff Jon has experienced damage

to Jon’s professional reputation and ongoing harassment and discrimination.

Plaintiff Jon was denied access to research and work materials from Jon’s office and

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.02                                                                        23
           Case 5:20-cv-01039-DAE Document 1 Filed 09/02/20 Page 11 of 19




was further harassed as Defendants informed Jon that the grant source (in January

of 2020 that Plaintiff Jon is on leave) was being cutoff. Plaintiff Jon’s grant was

awarded to a less qualified staff member who is younger, not Muslim, and is not

Egyptian.

         39.      While on administrative leave, Plaintiff Jon was unlawfully evaluated

and Defendant Dr. Brey cited Jon’s lack of instruction as a weakness which led to

Jon’s termination. This is despite the fact that Plaintiff Jon was denied access to

teaching opportunities. This is a clear act of discrimination and retaliation and all

attempts to voice concerns by Plaintiff Jon were ignored.

         40.      In January of 2019, Plaintiff Jon received a report stating Jon did not

violate any rule and that all allegations filed against Jon at Defendant UTSA were

false. Despite being cleared of any wrong-doing, discrimination and harassment

continued as Plaintiff Jon was forced to remain on administrative leave.

         41.      Plaintiff Jon remained on administrative leave without explanation and

Defendants continued to maliciously create “falsehoods” and false allegations

against Jon.

         42.      Dr. Browning filed another discrimination complaint about Plaintiff

Jon to EOS in February 2020 stating it involved misconduct from 2017. EOS

determined this allegation has no merit. These false allegations and complaints




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.02                                                                        23
           Case 5:20-cv-01039-DAE Document 1 Filed 09/02/20 Page 12 of 19




against Plaintiff Jon have now been filed, reviewed, and cleared four times and

demonstrate a clear pattern of harassment and discrimination.

         43.      Immediately after filing complaints against Defendant UTSA through

the EOC and after receiving the right to sue from the EEOC, Plaintiff Jon

experienced further retaliation and discriminatory actions against Jon by Defendants.

         44.      In furtherance of its retaliatory tactics, Defendants thereafter in 2020

proposed the termination of Plaintiff Jon from Jon’s teaching and leadership

positions.

         45       The falsehoods initiated and stoked by Defendants were ongoing and

injurious to Jon’s reputation and employability as an Associate Professor.

         46.      In exercising Jon’s duties as an employee of Defendant UTSA, Plaintiff

Jon exercised Jon’s protected right to express concern and dissatisfaction as to Jon’s

workplace through the filing of various EOC complaints.

         47.      Unfortunately, the filing of the complaints by Plaintiff Jon merely

increased retaliation against Jon by Defendants including targeting based on Jon’s

age, gender, national origin, and religion, and, Jon’s First Amendment Rights.

         48.      Plaintiff Jon’s complaints were stalled and further damaged Plaintiff

Jon’s professional reputation and ability to complete work with students and staff

and led to an unlawful evaluation and Jon’s Termination.




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.02                                                                         23
           Case 5:20-cv-01039-DAE Document 1 Filed 09/02/20 Page 13 of 19




         49.      After Plaintiff Jon’s wrongful Termination of Defendant UTSA, Jon

filed a charge of discrimination (“Charge”) with the EEOC alleging discrimination

and retaliation in the workplace a toxic work environment because of Jon’s age,

religion, gender, national heritage, and the exercise pf Jon’s First Amendment rights.

         50.      On June 8, 2020, Plaintiff Jon received the Right to Sue Letter from the

EEOC and has timely filed this complaint in accordance therewith.

                                    Harm to Plaintiff Jon

         51.      As referenced, Defendants’ discrimination against Plaintiff Jon has

caused Jon to suffer physical and economic harm, including without limitation lost

pay, and medical expenses. Jon also suffered extreme emotional harm as a result of

the referenced discriminatory actions of Defendants.

         52.      Plaintiff Jon has met all conditions precedent to bring these claims

before this Honorable Court.

                                E. CAUSES OF ACTION

         53.      The foregoing factual allegations contained in the foregoing Section D:

Factual Background are incorporated into this Section E by reference for all

purposes.




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.02                                                                         23
           Case 5:20-cv-01039-DAE Document 1 Filed 09/02/20 Page 14 of 19




                       COUNT ONE: VIOLATION OF TITLE VII

         54.      Defendants committed its misconduct toward Plaintiff Jon because of

Jon’s age, gender, national origin and religion and Jon’s exercise of rights to protest

the toxic work environment created, and allowed by, Defendants.

         55.      Defendant UTSA also committed its misconduct toward Plaintiff Jon

in retaliation for Plaintiff Jon filing the complaints within, and against, Defendants.

         56.      Defendants’ retaliatory acts contributed to and aggravated the hostile

workplace environment of Plaintiff Jon’s place of employment.

         57.      Defendants’ acts and omissions against Plaintiff Jon in violation of

Title VII have caused Plaintiff Jon to suffer a loss of benefits and created economic

losses, including all actual, consequential, continuing, and future compensatory

damages, for which Plaintiff Jon now sues Defendant UTSA in accord with Title

VII.

         58.      Defendants’ acts and omissions against Plaintiff Jon in violation of

Title VII have caused Plaintiff Jon to suffer mental and emotional distress and

damages, including all actual, consequential, continuing, and future compensatory

damages, for which Plaintiff Jon now sues Defendant UTSA in accord with Title

VII.




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.02                                                                       23
           Case 5:20-cv-01039-DAE Document 1 Filed 09/02/20 Page 15 of 19




                      COUNT TWO: VIOLATION OF THE ADEA

         59.      The ADEA prohibits the discrimination of employees based on an

employee being forty years of age or older.

         60.      Plaintiff Jon was certainly qualified for Jon’s employment with

Defendant UTSA, Jon was over the age of forty (being a protected class under the

ADEA), suffered Termination, and was replaced by someone younger than Jon.

         61.      Defendant UTSA’s acts and omissions against Plaintiff Jon in

violation of the ADEA have caused Plaintiff Jon to suffer a loss of benefits and

created economic losses, including all actual, consequential, continuing, and future

compensatory damages, for which Plaintiff Jon now sues Defendant UTSA in accord

with the ADEA.

         62.      Defendant UTSA’s acts and omissions against Plaintiff Jon in

violation of the ADEA have caused Plaintiff Jon to suffer mental and emotional

distress and damages, including all actual, consequential, continuing, and future

compensatory damages, for which Plaintiff Jon now sues Defendant UTSA in

accord with the ADEA.

                  COUNT THREE: VIOLATION OF SECTION 1983

         63.      42 U.S.C. §1983 provides in part:

                  Every person who under color of any statute, ordinance,
                  regulation, custom, or usage, of any State…subjects, or
                  causes to be subjected, a citizen of the United States…to
                  the deprivation of any rights, privileges, or immunities
PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.02                                                                   23
           Case 5:20-cv-01039-DAE Document 1 Filed 09/02/20 Page 16 of 19




                  secured by the Constitution and laws, shall be liable to the
                  party injured in an action and law, suit in equity, or other
                  proper procedure for redress….

         64.      Defendants’ acts and omissions in violation of Title VII and the ADEA

also violate Section 1983 because UTSA committed those acts and omissions under

color of law, through designated persons of authority implementing their UTSA-

assigned duties and responsibilities.

         65.      Further, the Fourteenth Amendment to the United States Constitution

grants Jon the right to procedural and substantive due process and to equal protection

under the law.

         66.      Defendant UTSA’s acts and omissions were intentional, arbitrary, and

capricious, resulting in violation of Plaintiff Jon’s procedural and substantive due

process and to equal protection under the law.

         67.      The First Amendment to the United States Constitution grants Plaintiff

Jon the right to express complaints and concern for other’s rights with Defendants

both orally and in writing.

         68.      The First Amendment also grants Jon the right to assemble peaceably

and to petition Defendants for redress, which Jon did.

         69.      One of the base elements of the EEOC charge pursued by Plaintiff Jon

related to ongoing discrimination of Jon because of Jon’s filing the Grievances,

which is clearly within Jon’s right of exercise of Jon’s free speech.

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.02                                                                       23
           Case 5:20-cv-01039-DAE Document 1 Filed 09/02/20 Page 17 of 19




         70.      Defendants’ acts and omissions against Plaintiff Jon in violation of

Section 1983 have caused Plaintiff Jon to suffer a loss of benefits and created

economic losses, including all actual, consequential, continuing, and future

compensatory damages.

         71.      Defendants’ acts and omissions against Plaintiff Jon in violation of

Section 1983 have caused Plaintiff Jon to suffer mental and emotional distress and

damages, including all actual, consequential, continuing, and future compensatory

damages.

         72.      Although the Eleventh Amendment to Constitution of the United States

shields Defendants from claims for damages caused by Section 1983 violations.

Plaintiff Jon does seek equitable relief as to Defendant Brey with regard to the

removal and expungement of all negative records as to Jon held by Defendant UTSA

including but not being limited to Jon’s Termination therefrom.

      COUNT FOUR: EXEMPLARY AND/OR LIQUIDATED DAMAGES

         73.      Various of the statutes that Defendant UTSA’s misconduct violated

permit the recovery of exemplary and/or liquidated damages. Defendant UTSA’s

misconduct entitles Plaintiff Jon to recover exemplary and/or liquidated damages

from Defendant UTSA in an amount sufficient to punish UTSA for its misconduct

and to deter similar misconduct in the future.




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.02                                                                     23
           Case 5:20-cv-01039-DAE Document 1 Filed 09/02/20 Page 18 of 19




                           COUNT FIVE: ATTORNEY’S FEES

         74.      Various of the statutes that Defendant UTSA’s misconduct violated

permit the recovery of reasonable and necessary attorney’s fees. Defendant UTSA’s

misconduct entitles Plaintiff Jon to recover from Defendant UTSA Jon’s reasonable

and necessary attorney’s fees.

                  COUNT SIX: INTEREST AND COSTS OF COURT

         75.      Various of the statutes that Defendant UTSA’s misconduct violated

permit the recovery of prejudgment interest and costs of court.

         76.      Plaintiff Jon is entitled to recover from Defendant UTSA both

prejudgment interest, where permitted, and post judgment interest, at the highest

rates permitted by law.

         77.      Plaintiff Jon is further entitled to recover from Defendant UTSA Jon’s

costs of court.

                                      F. JURY TRIAL

         78.      Plaintiff Jon hereby requests a trial by jury in this lawsuit.

         WHEREFORE, PREMISES CONSIDERED, Plaintiff Jon respectfully prays

that upon final trial of this matter Jon recover a judgment against Defendant UTSA

for:

         • Plaintiff’s actual and consequential damages;

         • Exemplary damages in the manner requested above;

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.02                                                                       23
           Case 5:20-cv-01039-DAE Document 1 Filed 09/02/20 Page 19 of 19




         • Plaintiff’s reasonable and necessary attorney’s fees;

         • Prejudgment and post judgment interest, as applicable;

         • Plaintiff’s costs of court; and

Equitable relief as to the actions of Defendant Dr. Brey, as requested; and further,

any and all such other relief, legal and equitable, as to which Plaintiff Jon may be

justly entitled.

         Respectfully submitted,

                                             Gorman Law Firm, pllc



                                                   Terry P. Gorman, Esq.
                                                   Texas Bar Number 08218200
                                             901 Mopac Expressway South, Suite 300
                                             Austin, Texas 78746
                                             Telephone: 214.802.3477 (direct)
                                             Telecopier: 512.597.1455
                                             tgorman@school-law.co
                                             COUNSEL FOR PLAINTIFF
                                             JON UTSA DOE




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.09.02                                                                        23
